Citation Nr: 1210259	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  07-33 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, to include as due to herbicide exposure.  

2.  Entitlement to service connection for a chronic allergy disorder, to include as due to herbicide exposure or undiagnosed illness.  

3.  Entitlement to service connection for a headache disorder, to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1968 and from July 2003 to May 2004.  The Veteran also had more than 24 years of service in the Army Reserves from 1978 to 2003.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 decision by the RO which denied, in part, the benefits sought on appeal.  A hearing before the undersigned acting member of the Board was held in March 2010.  The Board remanded the issues on appeal for additional development in February 2010 and July 2010.  


FINDINGS OF FACT

1.  A pulmonary disorder was not present in service or until many years thereafter, and there is no competent medical evidence that any current pulmonary disorder, including bronchitis and granulomatous disease is related to service or any incident therein, to include as due to herbicide exposure.  

2.  The medical evidence of record establishes that a chronic allergy disorder was noted upon entry onto active duty service and did not increase in severity or otherwise worsen beyond the natural progression of the condition in service.  

3.  The Veteran is not shown to have a chronic headache disorder at present which is related to service or any incident there in, to include as due to herbicide exposure.  



CONCLUSIONS OF LAW

1.  A pulmonary disorder was not incurred in or aggravated by active service nor may any current pulmonary disorder be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6(c)-(d), 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  

2.  An allergy disorder, including rhinitis and sinusitis was not incurred in or aggravated by active service nor may any current allergy disorder be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 1110, 1117, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6(c)-(d), 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.317 (2011).  

3.  The Veteran does not have a headache disorder due to disease or injury which was incurred in or aggravated by service, nor may any current headache disorder be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 1110, 1117, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6(c)-(d), 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.317 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in December 2004 and February 2005.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was also examined by VA in June 2011 during the pendency of this appeal and testified at a hearing at the RO before the undersigned in March 2010.  Following a review of the record and after consideration of the Veteran's history, the examiner rendered an opinion as to the relationship between current disabilities and the Veteran's active duty service.  The Board therefore concludes that the examination is adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 38 C.F.R. § 4.2 (2011). 

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of the issues addressed in this decision.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Relevant legal criteria, and particularly pertinent to the Veteran's active service from January 1966 to January 1968 and from July 2003 to May 2004, provide that service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than ones listed in 38 C.F.R. § 3.309(a), however, will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed to a herbicide agent during such service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116.  

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acne form disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), manifested to a degree of 10 percent at any time after service shall be service connected, if a veteran was exposed to a herbicide agent during active military, naval, or air service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, and provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  For chloracne or other acneform disease consistent with chloracne, the disease must be manifest to a degree of 10 percent or more within a year after the last date of exposure.  38 C.F.R. § 3.307(a)(6)(ii).  A recent amendment to this regulation added hairy cell leukemia and other chronic B- cell leukemias, Parkinson's disease, and ischemic heart disease, to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53202 (August 31, 2010).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; VAOPGCPREC 3-03.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and Adams v. West, 13 Vet. App. 453 (2000).  

In July 2003, the VA General Counsel issued a precedent opinion which held that, to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  In its decisions, the Board is bound to follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  

Because of the Veteran's lengthy association with the Guard and Reserves, it is important to note that a "veteran" is a person who served in the "active military, naval, or air service" and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty (other than full-time duty) prescribed for Reserves.  38 C.F.R. § 3.6(d) (2011).  

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In order to establish basic eligibility for veterans' benefits based upon active duty for training, the appellant must first establish that he was disabled from a disease or injury incurred or aggravated in the line of duty.  See Laruan v. West, 11 Vet. App. 80, 84-86 (1998) (rev'd on other grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Until "veteran" status is established for a period of active duty for training or a period of inactive duty for training, the presumption of soundness and the presumption of aggravation are not for application.  See Laruan, supra; Paulson, supra.  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

The Veteran contends that the disabilities at issue on appeal were incurred while on active service and believes that he is entitled to a grant of service connection for an allergy disorder, migraine headaches, and a pulmonary disorder.  At the hearing before the undersigned in March 2010, the Veteran testified that he believed his allergies and pulmonary disorders were due to herbicide exposure while serving in Vietnam and that they may have been aggravated from exposure to toxins in the water and air during his second period of active service in the Persian Gulf.  He also testified that he hit his head on the side of a helicopter in Vietnam and that he has had recurring headaches ever since.  The Veteran testified that he has been treated for migraine headaches by his private doctor (Paselman) since he retired from service in 2004, and believes that his headaches may also have been aggravated by exposure to toxins in the Persian Gulf.  

The Veteran's enlistment examination showed that he reported a history of hay fever when examined for military service in October 1965, and was noted to have mild hay fever by the examining physician at that time.  The service treatment records (STRs) showed that the Veteran was treated for an upper respiratory infection (URI) on one occasion in September 1967, but do not reflect any complaints or treatment for any specific allergy problems during service.  The STRs showed that the Veteran was also hospitalized for, and diagnosed with Scrub Typhus Syndrome while in Vietnam in January 1967.  In both instances, the Veteran's symptoms included headaches.  However, the STRs were completely silent for any complaints, treatment, abnormalities or diagnosis for any chronic headaches or respiratory problems.  Furthermore, on a Report of Medical History (RMH) for separation from service in January 1968, the Veteran specifically denied any frequent or severe headaches, dizziness, nose or throat trouble, chronic or frequent colds, sinusitis, history of head injury, asthma, shortness of breath, chest pain or pressure or chronic cough, and no pertinent abnormalities were noted on examination at that time.  The Veteran's nose, sinuses, and lungs and chest were normal on examination and a chest x-ray study was negative.  

When examined by VA in August 1977, the Veteran made no mention of any headaches, respiratory problems or allergy symptoms and no pertinent abnormalities were noted on examination.  A chest x-ray study at that time revealed scattered calcific densities from a previous old healed granulomatous disease.  Otherwise, the study was normal.  

The evidentiary record also includes numerous Army Reserve examination reports from 1978 to 2003.  Significantly, the Veteran specifically denied any frequent or severe headaches, respiratory problems, including shortness of breath or any chest problems, and no pertinent abnormalities were noted on any of the examination reports.  On his reserve enlistment examination in February 1978, the Veteran reported a history of hay fever and sinusitis, which the examiner indicated was "mild."  

A reserve STR in May 1984, showed treatment for cold symptoms and a productive cough.  The assessment included URI with bronchitis and a reactive airway component.  

A private medical report dated in July 1988 showed that both nasal turbinates were boggy and included the diagnosis of allergic rhinitis.  A private report, dated in November 1997 showed the Veteran was seen for cold symptoms and a productive cough with "a little bit of a headache."  The diagnoses included viral syndrome with bronchitis.  A diagnosis of sinusitis was noted on a private medical report in January 1999.  The assessment on a private report in June 2006 was chronic rhino-sinusitis.  

On a Report of Medical History for his second period of active service in March 2002, the Veteran reported that he had episodic bronchitis, hay fever and had been prescribed an inhaler, and denied any other respiratory problems, such as, wheezing, chronic colds or chronic coughs.  He also denied any history of a head injury or frequent or severe headaches.  The examiner noted that the Veteran's hay fever was stable.  On a pre-deployment examination in July 2003, the Veteran reported that he was on a light duty profile (for a back disorder) and described his health as "good."  

When examined by VA in October 2005, the Veteran reported a history of incapacitating headaches for four to five years, occurring about one to two times a week and lasting three to four hours, and relieved with Tylenol.  He described his headaches as occipital, frontal and in the nuchal area, throbbing in nature with photophobia, but without nausea or vomiting.  He reported chronic rhinitis for over ten years, worse in the Spring and Fall with chronic nasal congestion, rhinorrhea and postnasal drainage and that he uses a prescribed nasal spray and Allegra.  He described his pulmonary problems as bronchitis and said that it occurred mostly in the Winter and required antibiotic treatment.  A CT sinus scan showed findings consistent with sinonasal polyposis with moderate polypoid mucosal thickening involving both maxillary sinuses and anterior and middle ethmoid sinuses, bilaterally.  There was evidence of atrophic bilateral frontal sinuses and deviation of the nasal septum to the left.  A chest x-ray study revealed multiple nodular densities in both lungs consistent with calcified granulomas.  The assessment on examination included chronic cephalgia of unknown etiology, chronic rhinitis and nasal polyps, bronchitis by history and deviated nasal septum.  

In a letter received in October 2008, a friend of the Veteran indicated that he recalled the Veteran first complaining of a slight headaches with some dizziness around 1980 or 81.  Another letter from the same friend, received in August 2010, was to the effect that the Veteran had chronic allergy type symptoms for many years, and that he recalled that the Veteran indicated that he had been exposed to herbicides while in Vietnam.  

At the direction of the July 2010 Board remand, the Veteran was examined by VA to determine the nature and etiology of his current headaches, pulmonary problems and allergies.  The examiner indicated that the claims file was reviewed and included a detailed discussion of the Veteran's complaint and medical history, including the findings from his STRs and post service medical records.  The examiner noted that the Veteran had chronic allergies at the time of service enlistment in 1966, and there was no evidence of aggravation or worsening of his allergies during either period of active service.  The examiner also indicated that there was no evidence of a chronic headache disorder or pulmonary disorder in service or until many years thereafter, and opined that the Veteran's current headaches and pulmonary problems were not related to military service.  

Concerning the Veteran's claims for a pulmonary disorder and chronic allergy disorder based on presumptive diseases due to herbicide exposure, the law is clear that only those disabilities listed in 38 C.F.R. § 3.309(e), will be considered to have been so incurred in service.  Here, the disabilities for which the Veteran seeks service connection are not ones for which presumptive service connection may be granted.  

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

In this regard, other than a one-time URI, the STRs are negative for any reported or documented pulmonary problems or chronic allergies.  Similarly, while the STRs showed that the Veteran complained of headaches associated with the URI and when hospitalized for scrub typhus syndrome, they do not show any complaints or treatment for any chronic headaches or a head injury in service.  On the contrary, the STRs showed that the Veteran specifically denied any history of headaches, shortness of breath, chest pains or pressure, head injury or other respiratory problems - other than hay fever, at the time of his separation examination in January 1968, and no pertinent abnormalities were noted on examination.  It is also significant to note that a chest x-ray study at that time was negative.  

The first evidence of any pulmonary abnormality, diagnosed as old calcified granulomatous disease was on VA examination in August 1977, some nine years after discharge from service.  The fact that there was no evidence of any pulmonary abnormalities on chest x-ray study at the time of service separation suggests that the calcified granulomas manifested at some point after service.  In fact, except for the tiny, 3-mm old calcified granulomas, a VA recent chest x-ray study in February 2011 was within normal limits.  It is also significant to note that a pulmonary function study in October 2005 was also within normal limits.  Thus, the only current objective evidence of a pulmonary disorder is the old calcified granulomas.  Assuming, for the sake of argument that the granulomas represent a current disability, they were not present in service or until many years thereafter.  Moreover, the only competent medical evidence of record which addresses the etiology of the Veteran's claim, found that there was no relationship between any current pulmonary disorder and service.  Thus, the Board finds that the preponderance of the evidence is against the claim for a pulmonary disorder.  

As to the Veteran's allergies, the evidence of record clearly showed that he had mild hay fever at the time he was examined and accepted for service enlistment in October 1965.  Thus, an allergy disorder was noted upon enlistment and present prior to active service.  Furthermore, the Veteran does not claim nor do the STRs show any chronic allergy problems or worsening of his symptoms during his first period of active service.  In fact, other than the history of hay fever, the Veteran specifically denied any other allergy problems or associates symptoms at the time of his separation examination in January 1968, and no pertinent abnormalities were noted on examination.  The evidence of record showed that the Veteran was treated for, or reported a history of recurring allergies, including hay fever, sinusitis, rhinitis, and bronchitis on numerous occasions from 1978 to the present, including at the time that he was examined and accepted for his second period of service in 2003.  However, there is no medical evidence showing any increase or worsening of the pre-existing allergy disorder during either of the Veteran's two periods of active service.  

In deciding a claim based on aggravation, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a) (2011).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

In this regard, the Veteran was examined by VA in June 2011, to determine whether his pre-existing allergy disorder was aggravated by service.  After reviewing the evidentiary record and examination of the Veteran, the examiner opined that the Veteran's current allergy disorders were not related to or otherwise aggravated during service.  

The Board finds the June 2011 VA opinion persuasive, as it was based on a longitudinal review of all the evidence of record, including the Veteran's self-described history and included a discussion of all relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran's pre-existing allergy disorder was not aggravated in service, and was not otherwise related to service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  Furthermore, the Veteran has not submitted any competent medical evident to rebut that opinion.  Thus, the most probative evidence of record consists of the June 2011 VA opinion.  

Concerning the claim for headaches, the Board finds that the Veteran's assertions of chronic headaches since Vietnam is not only unsupported by any persuasive competent or probative medical evidence but is also contradicted by his own admissions, and reflects negatively on his ability to provide accurate and reliable information.  

As noted above, the evidence of record showed that the Veteran complained of headaches on only three occasions from 1965 to 2005, twice during his first period of active service, when he had an URI and scrub typhus syndrome, and once when he had a cold while in the reserves in November 1997.  Moreover, the Veteran specifically and repeatedly denied any history of headaches or head injury at the time of his service separation examination in January 1968, on numerous reserve examinations from 1978 to 2003, and when examined and accepted for his second period of active service in 2003.  Although the Veteran testified that he has had recurring headaches ever since he hit his head on a helicopter in Vietnam, there is no evidence of any complaints or treatment for any headaches or residuals of a head injury in service or at anytime subsequent thereto.  Moreover, when examined by VA in October 2005, the Veteran reported a history of chronic headaches for only four or five years.  

At the hearing before the undersigned in March 2010, the Veteran testified that he has been treated for migraine headaches by a private physician since he was discharged from service in 2004.  However, despite multiple requests to provide VA with any treatment records, or in the alternative, authorization for VA to obtain those records from any private healthcare providers, the Veteran has not provided VA with any evidence or authorization.  Given the Veteran's inconsistent and contradictory statements concerning his alleged history of headaches and his failure to provide any supporting credible or competent evidence, the Board finds that his assertions of chronic headaches since Vietnam are not believable or credible.  

While the Veteran believes that his current pulmonary disorder, allergies and headaches are related to service, he has not presented any competent evidence to support his assertions.  While the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

As there is no credible evidence of a pulmonary disorder or chronic headaches in service, no competent evidence that the pre-existing allergy disorder worsened or otherwise increased in severity during service, and no competent medical evidence suggesting a connection between any current claimed disability and service, the Board finds that the greater probative weight of the evidence is against the Veteran's claims.  

Finally, concerning the claims of service connection for the disabilities for chronic allergies and headaches due to undiagnosed illness, it should be noted that the very essence of a claim concerning an undiagnosed illness is that there is no diagnosis to account for the symptomatology.  Since the Veteran's disabilities have been attributed to specific diagnoses, vis-à-vis, rhinitis, sinusitis, bronchitis and migraine headaches, there is no legal entitlement to consideration under the undiagnosed illness provisions.  Additionally, the fact that the Veteran contends that the disabilities were present prior to his second period of service would preclude a finding that they were due to an undiagnosed illness from his service in the Persian Gulf.  Where there is no entitlement under the law to the benefit sought, the appeal must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a pulmonary disorder is denied.  

Service connection for a chronic allergy disorder is denied.  

Service connection for a headache disorder is denied.  




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


